DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-17, drawn to a wound dressing.
Group II, claim 18, drawn to a method of manufacturing a wound dressing.
Group III, claim 19, and 21-22, drawn to a method of reducing edema for a wound surrounded by a tissue.
	
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical features of a wound dressing including an absorbent layer, a backing, and a hydrophilic foam, these technical features are not special technical features because they do not make contributions in view of Mumby (US 2016/0361205 A1), further in view of Miao (US 2018 0256415 A1).
Mumby discloses a wound dressing (Figs. 1 and 3) comprising: 
an absorbent layer (layer of absorbent material 105; para. [0237]; Fig.1) capable of absorbing a given volume of fluid and comprising a first sorption zone comprising a first density of fibers and a second sorption zone comprising a second density of fibers higher than the first density (Mumby does 
a hydrophilic foam layer (hydrophilic polyurethane foam; paragraph [0205]) coupled to the absorbent layer (paragraphs [0205]-[207] disclose transfer of fluid from hydrophobic polyurethane foam to absorbent layer); and 
a backing layer (cover layer 102; para. [01238]; Fig. 1) extending beyond the absorbent layer and the hydrophilic foam layer to define a backing layer margin (cover layer 102 illustrated in Fig. 1), wherein, upon exposure of the absorbent layer to a saturation threshold of wound exudate, the first sorption zone expands to a first thickness and the second sorption zone expands to a second thickness that is visually distinguishable from the first thickness (Mumby does not disclose this claim limitation).
However, Miao discloses absorbent core layers used in personal care articles.  The absorbent core layer is taught to have a first sorption zone (middle region 22; Abstract; Fig. 1A) comprising a first density of fibers and a second sorption zone (end regions 25 and 26; Abstract; Fig. 1A) comprising a second density of fibers higher than the first density (para. [0032] states “Essentially areas of the embossed layer which are embossed (the embossments), are compressed so as to increase layer density, but are not perforated.”  Fig 1A, illustrates end regions 25 and 26 are more embossed (pattern of protuberances 29; para. [0032]; Fig. 1A) than the middle region 22 (including a series of depressions 24; para. [0032]; Fig. 1 A) resulting in the end regions 25 and 26 having comprising a second density of fibers higher than the first density of the middle region 22.  Miao also teaches that the first sorption region expands to a first thickness and the second sorption zone expands to a second thickness that is visually distinguishable from the first thickness.  Specifically, the abstract states “The middle region 22 includes a first embossing pattern and has a first thickness.  The first longitudinally directed end region 25 and second opposing longitudinally directed end region 26 each include a second embossing pattern different from the first embossing pattern, and also having apertures.  The end regions (25, 26) each 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to manufacture or produce a wound dressing having an absorbent layer comprising a first and a second sorption zone having different densities and that upon exposure of the absorbent layer to a saturation threshold the first sorption zone expands to a first thickness and the second sorption zone expands to a second thickness, visually distinguishable from the first thickness, for the comfort of the user and to increase the overall inconspicuousness of such wound dressing as taught by Miao.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Election of Species
The chemical compounds of claim 5 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The species are as follows:
Claim 5. The wound dressing of claim 4, wherein the cellulose ether fibers are composed of at least one of carboxymethyl cellulose, carboxylethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose.  Please elect a species from the group of carboxymethyl .
The chemical compounds of claims 6 and 7 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. 
The species are as follows: 
Claim 6.  The wound dressing of claim 5, wherein reinforcing fibers are composed of polyurethane gel, an amide polymer, an olefin polymer, a modified acrylamide polymer.  Please elect a species from the group of polyurethane gel, an amide polymer, an olefin polymer, or a modified acrylamide polymer.
Claim 7.  The wound dressing of claim 4, wherein an absorbent layer further comprises an alginate, chitosan, chitin, a guar gum, pectin, a starch derivative, a cellulose derivative, a glycosaminoglycan, a galactomannan, a chondroitin salt, heparin, collagen, oxidized regenerated cellulose (ORC), a heparin salt, hyaluronic acid, a hyaluronic acid salt, or a combination thereof.  Please elect a species from a group of an alginate, chitosan, chitin, a guar gum, pectin, a starch derivative, a cellulose derivative, a glycosaminoglycan, a galactomannan, a chondroitin salt, heparin, collagen, oxidized regenerated cellulose (ORC), a heparin salt, hyaluronic acid, or a hyaluronic acid salt.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781